Case 4:21-cv-00366-ALM Document 4 Filed 05/11/21 Page 1 of 2 PagelD #: 16

AO 440 (Rev 06/12} Summons in a Civil Action
ae

 

 

  

 

 

 

 

 

 

 

 

 

 

DAVIN M. CLARK
 Planigis)
Vv. Civil Action No, 4:21-cv-00366

FRANKEL FAMILY TRUST d/b/a MANAGEMENT
SUPPORT, and EXPERIAN INFORMATION
ee

Defendant(s;

Sweet? ewe Set Shae! “Sa! Se et” Se tt ce a” Se

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) FRANKEL FAMILY TRUST
d/b/a MANAGEMENT SUPPORT
cio REGISTERED AGENT
1800 E DEERE AVE
SANTA ANTA, CA 92705

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Nathan C. Volheim

2500 South Highland Avenue, Suite 200
Lombard, IL 60148
(630) 575-8181

Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Wand A, OPsee

Signature of Clerk or Deputy Clerk

5/11/21

Date:

 

 

 

 
 

ATTORNEY OR PARTY WITHOUT ATTORNEY (ivame, State Bar number, and address) FOR COURT USE ONLY
|.
R.O.S. Consulting, Inc.
5083 Main Street Ste.5C Spring Hill, TN 37174
TELEPHONE NO.: (815) 370-5866 | FAX NO.
E-MAIL ADDRESS paulp@rosconsulting.org
ATTORNEY FOR (Name): :

 

IN THE DISTRICT COURT FORT BEND COUNTY, TEXAS
STREET ADDRESS:
MAILING ADDRESS:
CITY AND ZIP CODE: , TX
BRANCH NAME: FORT BEND COUNTY - 328TH JUDICIAL DISTRICT COURT

 

 

 

 

 

PLAINTIFF: DAWN M. CLARK CASE NUMBER:
DEFENDANT: FRANKEL FAMILY TRUST DBA MANAGEMENT SUPPORT AND EXPERIAN 4:21-cv-00366
INFORMATION SOLUTIONS, INC
Ref. No. or File No.:
PROOF OF SERVICE eee ees 4-94 -CN-00366

 

AT THE TIME OF SERVICE | WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
I SERVED COPIES OF THE FOLLOWING DOCUMENTS:

SUMMONS IN A CIVIL ACTION; DEMAND FOR JURY TRIAL; COMPLAINT;
PARTY SERVED: FRANKEL FAMILY TRUST DBA MANAGEMENT SUPPORT
PERSON SERVED: Steph. Doe. 714-622-9582 - Authorized to accept

DATE & TIME OF DELIVERY: 5/20/2021
9:20 AM

ADDRESS, CITY, AND STATE: 1800 E DEERE AE
SANTA ANA, CA 92705

PHYSICAL DESCRIPTION: Age: 40 Weight: 120 Hair: br Sex: Female Height: 5 4 Eyes: br Ethnicity: cc Other
Features:

MANNER OF SERVICE:
Personal Service - By personally delivering copies.

| declare under penalty of perjury under the laws of the
County: ORANGE The State of California that the foregoing Dee
i : : i hack fay] Contained in the return of service and statement o
Pee eae? Mos Bees van Tag service fees is true and correct and that this declaration
1522 Brookhollow Drive, Ste. 3 j, Wasrenacuisdion May 22084 .

Santa Ana, CA 92705

(714) 479-1650

LA County Reg: 2015260036 eRe a a apmaes

Ref: 4:21-CV-00366 CE Oe a term

Signature: .
MIGUEL A RUIZ

    

 

 

PROOF OF SERVICE

982(a)(23)[New July 1, 1987] Order#: OC26890 General
